DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	In claim 4, reference character 8 is not in parentheses in the last line of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (CN 104180941).
Re claim 2, Hu et al. teach an integrated online dynamic balance terminal by 3D rapid prototyping, characterized in that said integrated online dynamic balance terminal comprises a central tapered hole (4) formed at a lower portion thereof, a plurality of identical balance cavities (10) peripherally and spacedly formed on said integrated online dynamic balance terminal, wherein each two said adjacent balance cavities are separated by a cavity partition (Fig. 4), said integrated online dynamic balance terminal further having a plurality of guiding channels (5) indently formed on an inner peripheral surface thereof, wherein each of said four guiding channels communicates with a corresponding balance cavity (10) through a corresponding trapezoidal hole (), so that liquid injected into said guiding channels is guided to flow into said balance cavities (7) through said trapezoidal hole (8), said integrated online dynamic balance terminal thereof having a plurality of bored holes (2) spacedly formed on an engagement surface (1), wherein said bored holes (9) are centrically formed on said engagement surface (1),	

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) The claimed structural features of the invention are discussed above with respect to the Examiner’s interpretation of the cited reference.  With regard to the limitations regarding the method of making the .

Allowable Subject Matter
Claims 3 and 4 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soderegger et al., Wu et al. and Lulay teach similar balance terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWFebruary 3, 2021